ORDER

PER CURIAM.
N.P. (“Mother”) appeals the judgment terminating her parental rights to B.P. We find that the trial court did not err in finding a statutory ground for termination existed under section 211.447.5(3) RSMo Supp.2012. We also find that the trial court did not abuse its discretion in finding that termination was in the best interests of B.P.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum set*505ting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).